Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 1-24-2022 Amendment was received.  Claims 1-2 were amended.  Claims 1-8 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the edges of the individual tooth elements are beveled” in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  For Example Fig. 4 B appears to have beveled surfaces on the tooth members and in Fig. 43, the teeth appears to be beveled in a different direction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the edges of the individual tooth elements are beveled” in Claim 1, is not found in the specification. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a connecting device and a pretension element in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, the connecting device was interrupted as slide retaining means #12, fixation means slide #14, transmission element #20.  The pretension element was interpreted as spring #16 with ends #17. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0126201 to Melton in view of US 2016/0075039 to Werner. 

In re Claim 1, Melton teaches a blade arrangement (see Figs. 1-4) for a hair clipper, comprising 
a comb (stationary blade teeth #20) with an anterior edge (see e.g. of stationary blade #18, at #18 in Fig. 2), which is configured with tooth elements (see Figs. 1-2, #20 and ##38); 
a blade (moving cutting blade #26) with an anterior cutting edge (the edges of the moving blade), which is configured with tooth elements (see Figs. 3-4, short teeth #36 and long teeth #34), wherein the cutting edge is downwardly sloped at its anterior end towards the lower cutting edge (see Fig. 2, showing a downward slope at the end of the teeth – see also annotated Fig. 2, showing a downward slope creates the cutting edge of teeth in blades #24), and wherein the blade is configured to be movable relative to the comb ( moving blade #24 moves relative to stationary blade #18); 
wherein the cutting edge of the blade (40, 50, 60, 70) is construed in a wave shape configured to have a wave tip and a wave valley (see e.g., Figs. 3-4, #36/28/34), and/or the edges of the individual tooth elements (#36/34) and or the edges of the individual tooth elements are curved shaped (the side edges of each of the teeth #34/36 include curves surfaces at #28 in Fig. 4) or beveled corresponding to the wave shape  (as best understood, the edges of the teeth #36/34 on Melton include beveled surfaces and correspond to the wave shape because the angle of the bevel surface corresponds to how “long” the tooth extends, and this alternating length creates the “wave shape.”)


    PNG
    media_image1.png
    668
    897
    media_image1.png
    Greyscale

Melton does not teach a connecting device, which connects the comb (30) and the blade 31 movably relative to each other; and a pretension element (16), which preloads the comb (30) and the blade (40, 50, 60, 70) towards one another. 

Werner teaches that it is known to provide a connecting device (see structure of Fig. 5 which connects #54 and #74), which connects the comb (see Fig. 5, #54) and the blade (see Fig. 9, #38) movably relative to each other; and a pretension element (see Fig. 5, #58), which preloads the comb and the blade towards one another (the spring biases the two blades together in Werner).

In the same field of invention, trimmer for hair clippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the blade of Melton on the trimming structure of Werner.  Doing so is the substitution of one known trimming structure for another known trimming structure to achieve the result of trimming hair (see MPEP 2143, I, B). Such a combination would provide wherein the blade gap is adjustable by moving the guide within a range of adjustability defined by the fastener abutting opposite ends of the slot; wherein a desired blade gap is achieved by tightening the fastener to fix the guide to the first blade with the guide in a position corresponding to the desired blade gap (see Werner, Para. 0003).

In re Claim 2, Melton in view of Werner, for the reasons above re Claim 1, does not teach wherein the anterior cutting edge of the blade comprises at least four tooth elements (46, 56, 66, 76) of different lengths.   Melton teaches two “cutting zones” (see Melton Figs. 3-4, “P” and “Z”; see also Para. 0022-23; see also Para. 0003-0004) with two different blade lengths.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide different zones, having different lengths.  Doing so is multiplying the cutting zones.  Adding more zones would reduce the overloading of zones.  It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here, adding multiple zones (by providing tooth elements of different lengths, including tooth elements of four lengths) would further prevent overloading of the hair being cut 

In re Claim 3, Melton in view of Werner, for the reasons above re Claim 1, does not teach wherein the height from wave tip to wave valley is between 1 mm and 4 mm.  However, Melton teaches each of the blades #34 and #6 having cutting zones (see Figs. 3-4, “P” and “Z”; see also Para. 0022).  It would have been obvious to one of ordinary skill in the art, at the earliest effective fling date to make the zones any reasonable length including wherein the difference between the zones equals 1mm to 4mm.  Doing so would allow the trimmer to cut more hair.  In other words, making the zones larger would have been within the level of ordinary skill in the art, if there is more hair to cut and making the zones smaller would have been within the level of ordinary skill in the art if there was less hair to cut. 

In re Claim 4, Melton in view of Warner, for the reasons above in re Claim 1, teaches wherein a wave line is configured to be uniform (the wave line in Figs. 3 is uniform in that the length of the two teeth, #34/36, are the same in Figs. 3-4)

In re Claim 5, Melton in view of Warner, for the reasons above in re Claim 1, teaches wherein the outermost lateral tooth elements (see Melton, Fig. 2, @#26 ) are longer than the adjacent tooth elements (see Melton, Fig. 2, showing the outer tooth at #26 is longer than the adjacent tooth). It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the outer most lateral tooth the 

In re Claim 7, Melton in view of Werner, for the reasons above re Claim 1, does not teach wherein the blade (40, 50, 60, 70) contains at least four tooth elements (46, 56, 66, 76) of different lengths.  Melton teaches two “cutting zones” (see Melton Figs. 3-4, “P” and “Z”; see also Para. 0022-23) with two different blade lengths.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide more than one zone.  Doing so is multiplying the cutting zones.  Adding more zones would reduce the overloading of zones.  It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here, adding multiple zones would further prevent overloading of the hair being cut and would ensure that all hair is being cut in one pass (see Para. 0023). 

In re Claim 8, Melton in view of Warner, for the reasons above in re Claim 1, teaches wherein the tooth elements (see Melton Figs. 3-4, #34/36) are arranged .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 2009/0126201 to Melton in view of US 2016/0075039 to Werner, and further in view of US 2,641,833 to Need.  

In re Claim 6, Melton in view of Warner, for the reasons above in re Claim 1, does no teach wherein the cutting edges (48, 58, 68, 78) of the tooth elements (46, 56, 66, 76), which are arranged closer to the front are thinner than those arranged further at the back.  
However, Need teaches that it is known to provide the cutting edges (see Need, Fig. 2-3, #38) of the tooth elements (see Need, Fig. 2-3, #38), which are arranged closer to the front are thinner than those arranged further at the back (see Fig. 3, showing blades #38 having a smaller angle as compared to #44, which provides a thinner blade at the tips).  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the structure of the blades of Need with the device of modified Melton.  Doing so would provide for special shingling, tapering shading or feathering on a person’s head with and shape that pairs down gradually and progressively with smooth look.  (See Need, Col. 3, ll.  51 – Col. 4, ll. 15). 
 
Response to Arguments
Applicant’s amendments have overcome the prior claim objections. 
Applicant’s amendments have overcome the previous 35 USC 112(b) rejections.
Applicant's arguments filed 1-24-2022 have been fully considered but they are not persuasive. Applicant argues that Melton does not teach edges of the tool elements having a beveled edge.  The Examiner disagrees and notes that as illustrated above, the tooth elements of Melton included beveled edges, as best understood.  In addition, the examiner notes that the claims are drafted to require curved edges OR beveled edges.  In other words, a structure with individual tooth elements with curved edges, as taught by Melton, reads on the claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724